Sed per totam curiam,
the exception Cannot be' allowed to prevail. The party was privileged from arrest; but it is the privilege of the court, and not of the party, and ,though the officer may be fined for violating this privilege, the court will not interfere to give the party arrested any further relief, or greater indulgence, than the necessity and expediency of the case requires.-' It is fit that lie should be released' from arrest, and discharged out of the custody of the officer, or of bail; but there is no good reason for considering the service of the writ void. Where a man is seryed with process at an election, or a muster, the service will be void, because the statute law of the" country expressly prescribes that it shall' be so.
Motion denied.